Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 40 are considered to be incomplete in that the claims are directed to a method and system for influencing an emotional state of a user including providing a first content, measuring user’s biometric activity in response to the first content and comparing the measured activity to a baseline measurement, however there are no further limitations directed to how this would actually influence the user.  There should be a further limitation directed to actually influencing a user, such as: the first content exceeding a threshold and thereby influencing a user, if the first content does not exceed a threshold modifying the content and applying a modified or second content different than the first, etc..  Currently claims 27 and 40 only provide the comparing step and fail to include how the comparison would then be used to “influence” the emotional state of a user (if the first content does not change the user’s biometric activity then the device is not influencing the user).  

With regard to claim 33, it appears that the step of “modifying the users brainwave activity by exposing the user to the first content” would be the same as “providing the user with a first content” of claim 27.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,347,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method and system of influencing an emotional state of a user (pending) and method and system of improving the emotional psychological or psychiatric state of a user (patented) by measuring (pending) or identifying (patented) an initial biometric activity; creating a baseline dataset; providing a first content including a virtual reality environment; measuring the biometric activity during/after the first content; creating a biometric dataset corresponding to the measured biometric activity during the first content and comparing baseline dataset with the measured dataset.  .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29, 32-36 and 40-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glap et al (2015/0306340).

Regarding Claims 27-29 and 40-41, Glap et al discloses a device for using virtual reality or augmented reality experiences as therapeutic treatment to improve the emotional 

With regard to claims 34-35 and 43, the real-time monitoring and adjusting the virtual reality treatment of Glap et al is considered to include providing a second content in that every time the activity is measured it would be compared to previous activity to determine whether the treatment would need to be adjusted and every time it is adjusted it would be considered a second or subsequent content.
With regard to claim 36, Glap et al discloses the method of claim 1, wherein the step of modifying the selected virtual reality content includes changing at least one of the visual stimuli, color, lighting, movement, camera angle, sound, music, voice, pacing, timing, characters, story arc, and script of the selected virtual reality content (para. [0107]; A virtual reality head mounted display 202 is positioned over the patient's eyes, and provides a visual interface for the patient to see during treatments; para. [0118], this measured patient condition provides the Virtual Reality Medical Application System of the present invention the unique ability to adjust the virtual reality environment to provide the patient with an increased or decreased level of interaction to make the treatment more successful).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 37-39 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glap et al in view of Suffin et al (2003/0135125).

With regard to claims 37 and 44, Glap et al discloses the method and system, wherein the step of calculating changes in the user's biometric data (Fig. 1 & 2, wherein the patients biometric data is recorded during the VR treatment, thereby calculating the change in biometric data, para. [0086] & [0108]; also para. [0118], The constant measurement of critical patient biometric data provides the Virtual Reality Medical Application System of the present invention to accurately monitor the physical and mental condition of the patient before, during, and after a treatment) further includes changes in the EEG brainwave activity of the user (Fig. 2; para. [0108]; an EEG sensor output 210 is positioned to sense a variety of biometric signal levels).
Glap et al fails to explicitly disclose creating one or more z-scores corresponding to the changes in the EEG.
Suffin, in the field of appropriately matching patients with therapeutic entities to EEG techniques (Abstract), teaches creating one or more z-scores corresponding to the changes in the EEG (para. [0098]; The Z-Score, obtained by comparing an individual patient's QEEG information with the information for the reference asymptomatic population, represents the patient's statistical deviation from the reference-asymptomatic database).


With regard to claims 39 and 46, modified Glap et al discloses the claimed method and system, but fails to explicitly disclose wherein the calculated changes in the user's biometric data exceed the set of threshold requirements includes when at least one of said one or more zscores has a value greater than or equal to 1.0.
Suffin, in the field of appropriately matching patients with therapeutic entities to EEG techniques (Abstract), teaches wherein the calculated changes in the user's biometric data exceed the set of threshold requirements (para. [0098]; The Z-Score, obtained by comparing an individual patient's QEEG information with the information for the reference asymptomatic population, represents the patient's Statistical deviation from the reference-asymptomatic database) includes when at least one of said one or more z scores has a value greater than or equal to 1.0 (para. [0098]; Notably, mere examination of a Z-Score reveals the extent of deviation since a value of greater than one indicates a deviation of more than one standard deviation from the expected mean).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glap et al with the teaching of Suffin for the purpose of creating a standard score that would be observed as a normal value and thereby allow the results to be compared on a uniform scale (Suffin; para. [0096] - [0098]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791